       Case 2:18-cv-09253-JCZ-JVM Document 86 Filed 11/05/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

KENNETH NASSET                                *              CASE NO. 18-9253

       vs.                                    *              SECT. A(1)

UNITED STATES OF AMERICA                      *              JUDGE ZAINEY

                                              *              MAG. VAN MEERVELD

MEMORANDUM IN OPPOSITION TO THE PLAINTIFF’S MOTION FOR LEAVE TO
                 FILE OUT-OF TIME SUR-REPLY

       The United States of America files this brief opposition to the Plaintiff’s Ex Parte Motion

for Leave to File Out-of Time Sur-Reply in Support of Plaintiff’s Opposition to Motion for

Summary Judgment to correct a misstatement by the Plaintiff. In Plaintiff’s motion for leave,

Plaintiff incorrectly alleges that the Defendant’s reply memorandum was filed late and therefore

the Plaintiff should have the opportunity to file a late sur-reply. R. Doc. 85. To the contrary, the

USA’s Reply Memorandum, R. Doc. 84, was filed timely. The USA’s Cross Motion for Summary

Judgment was set for submission by the Court on October 28, 2020. R. Doc. 75. The USA filed

its motion for leave to file a reply memorandum on October 27, 2020. R. Doc. 82. Thus, the

USA’s reply memorandum was timely filed prior to the submission date of October 28, 2020.

Plaintiff’s motion for leave, filed seven days past the submission date, should be denied because

there is no new information in Plaintiff’s sur-reply that could not have been filed in Plaintiff’s

previously filed opposition memorandum. Plaintiff is simply re-urging his previously pled

arguments.

                                                     Respectfully submitted,
                                                     PETER G. STRASSER
                                                     UNITED STATES ATTORNEY

                                                     /s/ Mary Katherine Kaufman
Case 2:18-cv-09253-JCZ-JVM Document 86 Filed 11/05/20 Page 2 of 2




                                   MARY KATHERINE KAUFMAN(#32719)
                                   Assistant United States Attorney
                                   650 Poydras Street, Suite 1600
                                   New Orleans, Louisiana 70130
                                   Telephone: (504) 680-3008
                                   Facsimile: (504) 680-3184
                                   Mary.Katherine.Kaufman@usdoj.gov
                                   Counsel for the United States of America
